 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL GONZALEZ,                                 No. 2:15-cv-2448-TLN-KJN PS
12                     Plaintiff,                     ORDER
13          v.                                        (ECF Nos. 152, 168)
14   DEPARTMENT (BUREAU) OF REAL
     ESTATE., et al.
15
                       Defendants.
16

17          This case concerns Plaintiff’s allegations of wrongful revocation of his real estate license,

18   as against individual employees of the Department of Real Estate. (See ECF No. 136 at p. 2.)

19          In November 2019, Plaintiff filed a “Motion to Alter or Amend,” wherein he requested,

20   among other things, an extension of the fact discovery deadline (which closed October 18, 2019).

21   (See Id.; see also ECF No. 152.) The Court held a hearing on the matter on February 13, 2020.

22   (See ECF No. 170.) The day before the February 13, 2020 hearing, Attorney William A. Wright

23   (who recently entered his appearance for Plaintiff) filed an untimely request for more time to

24   conduct discovery. (ECF No. 169.) At the hearing, Attorney Wright represented that he was

25   unfamiliar with most aspects of the case, but agreed with the Court that a more–targeted request

26   was appropriate. Defendants had no objection to this approach.

27   ////

28   ////
                                                      1
 1            As discussed at the hearing, IT IS ORDERED:

 2            1. Plaintiff’s motion to alter or amend the scheduling order (ECF No. 152) is DENIED

 3                   WITHOUT PREJUDICE;

 4            2. Plaintiff is granted leave to refile––by Monday, March 2, 2020––a more-focused

 5                   request to reopen fact discovery. Plaintiff shall confer with his new counsel about his

 6                   sought–after requests, and shall propose reopening discovery for a limited period––

 7                   only for those limited issues that have merit. Any request to reopen discovery shall

 8                   also address Plaintiff’s diligence in pursuing discovery, as this case concerns events

 9                   that took place almost a decade ago;

10            3. By Wednesday, February 19, 2020, the parties shall confer on the other outstanding

11                   issue: resetting Defendants’ failed deposition of Plaintiff. Defendants shall consider

12                   whether lesser sanctions for Plaintiff’s actions at the February 6, 2020 deposition––

13                   including whether Plaintiff be required to pay the costs of the failed deposition.

14                   Plaintiff is warned that if he fails to participate in a rescheduled deposition, the Court

15                   will strongly consider a renewed motion by Defendants to impose more-severe

16                   sanctions––including the dismissal of this case with prejudice; and

17            4. Given the Court’s order for Plaintiff to participate in a rescheduled deposition,

18                   Defendant’s Motion for Terminating Sanctions (ECF No. 168) is DENIED

19                   WITHOUT PREJUDICE.

20   Dated: February 14, 2020

21

22

23
     SD, gonz.2448
24

25

26

27

28
                                                            2
